 
 
I 
111th CONGRESS
2d Session
H. R. 4720 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2010 
Mrs. Kirkpatrick of Arizona introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for a 5 percent reduction in the rates of basic pay for Members of Congress. 
 

1.Short titleThis Act may be cited as the Taking Responsibility For Congressional Pay Act. 
2.Reduction in rates of basic pay for Members of Congress 
(a)In generalEffective as of the first day of the first applicable pay period beginning on or after January 1, 2011, the rate of basic pay for each Member of Congress shall be reduced by 5 percent, rounded to the nearest multiple of $100 (or, if midway between multiples of $100, to the next higher multiple of $100). 
(b)PreemptionThe adjustment under subsection (a) shall be in lieu of any adjustment which (but for this Act) might otherwise take effect, in the rates of basic pay for Members of Congress, in 2011. 
(c)DefinitionFor purposes of this Act, the term Member of Congress means an individual serving in a position under subparagraph (A), (B), or (C) of section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31).   
 
